Citation Nr: 1236134	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the Veteran requested a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  In July 2010, the Veteran informed the RO that he desired to have a videoconference hearing before a VLJ at the VA satellite office in El Paso, Texas.  On August 13, 2012, the Veteran and his spouse appeared and testified at a videoconference hearing held with the undersigned VLJ.  A copy of the transcript of that hearing has been associated with the claims file. 

The claims for service connection for flat feet and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein regarding the claim for service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, the Veteran contends that he has tinnitus as a result of his military service.  Throughout the pendency of his claim, he has reported several times that he first experienced tinnitus in service.  

The Board acknowledges that the Veteran's service records are negative for complaints of, or treatment for, tinnitus.  His separation examination included a whispered voice test, which revealed hearing within normal limits, bilaterally.  At a May 2010 VA examination, the Veteran reported exposure to noise in service from artillery, as well as occupational and recreational noise exposure from heavy equipment, power tools, and target practice.  He indicated the presence of tinnitus, which he first noticed in 1969.  The VA examiner opined that the Veteran's tinnitus was not the result of acoustic trauma in service.  Although somewhat unclear from the report itself, it appears as though the examiner based his opinion on the fact that the Veteran had 40 years of post-service noise exposure and had hearing within normal limits at the time of separation from service.   

Upon review of the evidence of record (the VA examiner's negative nexus opinion notwithstanding), the Board finds that, when reasonable doubt is resolved in the Veteran's favor, service connection for tinnitus is warranted.  At the outset, the Board notes that it is unclear whether the May 2010 VA examiner affirmatively diagnosed the Veteran as having tinnitus.  Notably, however, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  "[R]inging in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In the instant case, the Veteran has consistently reported the presence of tinnitus, characterized by ringing and buzzing in his ears.  The Board finds no evidence to refute the Veteran's account of these observable symptoms.  Given the Veteran's description of his symptoms, the Board finds that the evidence of record is sufficient to establish a diagnosis of tinnitus. 

Additionally, the Board finds credible the Veteran's account of in-service noise exposure.  In that regard, the Board notes that in addition to asserting acoustic trauma from artillery, the Veteran indicated during his August 2012 hearing that he first experienced ringing in his ears after a bomb exploded near a truck that he was driving.  Further, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a tractor operator.  While the Veteran's MOS is not specifically listed on VA's Duty MOS Noise Exposure Listing, other equipment operator MOS listings indicate a high probability of noise exposure.  Accordingly, the Board concedes exposure to noise in service, as it is consistent with the Veteran's MOS.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Thus, the question is one of nexus.  See Davidson, supra.

Although the VA audiologist found that the Veteran's tinnitus was not related to service, it appears that that opinion was based on the fact that the Veteran had 40 years of post-service occupational and recreational noise exposure.  In providing this opinion, however, it does not appear as though the audiologist considered the Veteran's specific assertion that his tinnitus actually began in service and has persisted since that time.  Nor did the audiologist provide any rationale as to why he felt that the Veteran's tinnitus was related to post-services causes as opposed to in-service noise exposure.

In this regard, the Board notes that the Veteran has consistently asserted that his tinnitus had its onset in service.  He has also indicated near-continuous tinnitus since service.  The Board finds no reason in the record before it to question the Veteran's credibility with regard to his statements concerning the onset and continuity of symptomatology of tinnitus.  

As to the question of nexus, the Board notes that, in March 2010, the Veterans Benefits Administration (VBA) published a training letter concerning the adjudication of claims for hearing loss and/or tinnitus. See VBA Training Letter 211D (10-02) (March 18, 2010).  As indicated in Training Letter 10-02, "[t]innitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss."  In determining whether a medical opinion regarding nexus is required, Training Letter 10-02 sets forth the following standard: "If service treatment records mention a complaint of tinnitus and the veteran claims tinnitus and has current complaints of tinnitus, a medical opinion regarding possible causation is not required.  Service connection can be established without an opinion about the specific cause of the tinnitus because it began in service."  Id.

Here, the Board finds competent and credible the Veteran's assertion that his tinnitus had its onset in service, as there is no evidence suggesting otherwise.  It has also been established that the Veteran was exposed to acoustic trauma in service.  Further, the Veteran has reported continuous ringing in his ears since service.  In light of the lay evidence of record, in consideration of Training Letter 10-02, and in resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for flat feet and a bilateral ankle disability, both of which he contends is related to service.  During his August 2012 hearing, the Veteran stated that, while he was in service, he was required to do a lot of walking, running, and jumping and that he slipped and fell numerous times.  While the Veteran did not recall and specific ankle injury, he indicated his belief that his current bilateral ankle disability was the result of wear and tear due to military service.  He reported foot and ankle problems shortly after service, which had become progressively worse since then.  The Veteran indicated a diagnosis of flat feet in 2002 and of a bilateral ankle disability in 2009.

In the instant, the Veteran has not been afforded a VA medical examination in connection with his claims of service connection for flat feet or a bilateral ankle disability.  In accordance with 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Concerning the Veteran's claim of service connection for a bilateral ankle disability, the evidence shows a diagnosis of arthritis of the ankles bilaterally.  Further, as a lay person the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Moreover, the Veteran has indicated persistent problems with his ankles since leaving military service.  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (stating that "[t]he types of evidence that 'indicate' that a current disability 'may be associated' with military service include . . . credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation").  Accordingly, on remand, the Veteran should be afforded a VA medical examination that addresses the nature and etiology of his current bilateral ankle arthritis.  

Regarding the Veteran's claim of service connection for flat feet, the Board notes that the September 1968 enlistment examination demonstrated that the Veteran's feet were normal.  Indeed, at that evaluation, the Veteran specifically denied ever having experienced foot trouble.  A subsequent service treatment record (STR) dated in January 1969 contains an indication of pes planus.  Curiously, however, the Veteran's feet were clinically evaluated as normal during his July 1970 separation examination.  While the Veteran has reported a diagnosis of flat feet in 2002, a review of a May 2002 VA examination report is silent for any evidence of flat feet.  Rather, it was noted that examination of the Veteran's feet revealed that there was hypoesthesia involving the plantar aspect of both feet.  Further, on examination in August 2009, the Veteran's feet were noted to have no deformity and an arch was present on weightbearing and nonweightbearing.  

Despite the fact that the evidence fails to show affirmatively a current diagnosis of flat feet, the Veteran has proffered his lay testimony that he experiences recurrent foot problems, which have existed since service.  Given the fact that the Veteran's STRs indicate pes planus in service, coupled with the Veteran's lay statements evidencing potential symptoms of a current disability, the Board's finds that the claim of service connection for flat feet must also be remanded for the Veteran to be afforded a VA medical examination that determines whether in fact he suffers from a currently diagnosable foot disability and, if so, the likelihood that any such disability is related to service.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have rendered treatment to him related to his ankles and feet.  Attempt to obtain copies of relevant treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran should be asked to specifically identify the provider who diagnosed him as having flat feet in 2002 and all appropriate measures to obtain records of that diagnosis must be undertaken.

The Veteran has also identified ongoing VA treatment related to his feet and ankles.  A query should be made to the El Paso, Texas, VA outpatient clinic for all relevant treatment records for the Veteran dated since June 2009.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any bilateral ankle disability that he may have.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All necessary testing should be completed.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  After a careful review of the claims folder, including consideration of physical examination and any objective testing results, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that any ankle disability diagnosed on examination (including arthritis) had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  In answering this question, the examiner should address the Veteran's competent contentions regarding his service duties and continuity of ankle symptoms since service.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any flat feet disorder that the Veteran may have.  (This examination may be combined with the examination of the ankles if the AOJ finds an examiner with ability to address both disabilities.)  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All necessary testing should be completed.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  The examiner should provide a definitive opinion as to whether the Veteran suffers from pes planus (flat feet) or some other foot disability that results in his symptoms of foot pain and swelling.  After a careful review of the claims folder, including consideration of physical examination and any objective testing results, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that any foot disability diagnosed on examination had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Thereafter, readjudicate the issues remaining on appeal-entitlement to service connection for flat feet and entitlement to service connection for a bilateral ankle disability.  If either of these benefits is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


